Uixour, C. J.
Within the limits prescribed by law for the county court, -the county and circuit courts of Milwaukee county possess equal equity powers. They are courts of concurrent jurisdiction, proceeding upon the same principles and ,in the same modes. Any relief which can be obtained in the one can be obtained in the other, and neither has any authority superior to the other. Will an injunction issue from one of these courts, upon a new suit commenced, to restrain proceedings under a judgment in equity rendered in the other? The question may be more broadly put: Will one court of co-ordinate chancery jurisdiction restrain by injunction the proceedings previously instituted in another ? Can the execution of an order or'judgment in equity in one o*f the circuit courts of this state be restrained by injunction issued in an action subsequently commenced in another circuit court ? Such is the .question presented in this case; and I apprehend, both on principle and authority, that the power thus claimed does not exist; or if it does, that it ought never to be exercised. It is easy to see the great confusion and endless trouble and litigation which *485might ensue from the exercise of such a jurisdiction. The impropriety, I might say the utter absurdity, of applying to one court to restrain, modify or correct the orders or decrees of another court of co-ordinate jurisdiction, is also apparent. I think it is wholly inadmissible to do so. Uo instance has been found where one court of equity has thus interfered with the proceedings in another court of equity of the same jurisdiction, and it is believed that none can be. The practice of the court of chancery in former times is well understood. An original bill could not be sustained either by parties or privies to a former suit, for an injunction to restrain proceedings .under a decree in such suit. Dyckman v. Kernochan, 2 Paige, 26. And the rule was the same where the new bill was filed either in the same or another circuit, by a stranger to the original suit. Smith v. American Life Ins. and Trust Co., 1 Clarke Ch., 307; Lane v. Clark, id., 309; Newton v. Douglas, cited in 1 Hoff. Ch. Practice, 89, n. (2). The proper course was to apply to the court by petition for an order in the original suit. Such is the practice in this state. Farmers’ and Millers’ Bank v. Luther, 14 Wis., 96; The State ex rel. Mills v. Kispert, 21 Wis., 387. See also Wilson v. Jarvis, 19 Wis., 597. The power of the court in which the judgment or decree was rendered, to grant the requisite relief in cases like this, is undoubted. The chancellor might always, either in the court or at chambers, suspend the execution of a final order or decree, on the ground of subsequent matter that would render its execution oppressive or iniquitous. Spann & Jennings v. Spann, 2 Hill’s Ch. R. (S. C.), 156. In McChord’s Heirs v. McClintock, 5 Littell, 304, a person not a party or privy to a chancery suit had been turned out of the possession of land under a writ of possession, issued to carry the decree into effect. He applied to the court in the same suit, *486and obtained a writ of restitution, by which, the possession of the land was restored to him.
The former practice in chancery, not to interfere, upon a new bill filed, to restrain proceedings in equity already pending, is in perfect harmony with the provisions of the code, and fully sustained by the modern decisions. Dederick v. Hoysradt, 4 How. Pr. R., 350; Hunt v. Farmers’ Loan & Trust Co., 8 id., 416; Bennett v. LeRoy, 14 id., 178; Arndt v. Williams, 16 id., 244; Grant v. Quick, 5 Sandf., 612; Anthony v. Dunlap, 8 Cal., 26; Rickett v. Johnson, id., 34; Revalk v. Kraemer, id., 66; Gorham v. Toomey, 9 id., 77; Uhlfelder v. Levy, id., 607.
Eor these reasons the motion to dissolve the injunction in the court below should have been granted, and the order appealed from must be reversed.
By the Court. — Order reversed.